Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu Jin et al. (US 10,306,394 B1) hereinafter Zhu and further in view of Kim et al. (US 2010/0202633 A1) and further in view of Van Laack et al. (US 2019/0394604) and hereinafter Van.

In re Claim 1, Zhu discloses an audio generation system (Zhu FIGS. 1-2: 100; col. 1: ll. 53-63; cols. 2-3: ll. 56-38; and cols. 3-4: ll. 56-56), comprising: 
a processor (Zhu: FIGS. 1-2: 202; and cols. 6-7: ll. 41-50); and 
a memory (Zhu: FIGS. 1-2: 208) that stores executable instructions (Zhu: cols. 6-7: ll. 61-10) that, when executed by the processor (Zhu: processor 202), facilitate performance of operations (Zhu: e.g., FIGS. 6, 7, 11, and 17), comprising:
facilitating pairing (Zhu: cols. 4-6: ll. 4-40, by way of control device 120) a first audio signal generator device (Zhu: FIGS. 1-2: one of the plurality of devices 102-106) with the audio generation system (Zhu: FIG. 11: 1102-1106 and col. 12: ll. 5-28, where once the devices are identified, the communication between the control device and the devices in the cluster is set up);
generating a first audio signal (Zhu: cols. 2-3: ll. 56-38, where once calibrated correctly, appropriate distribution of responsibilities, region of interaction/output within the group can be calculated and deployed to individual devices in order to create the unified experience; and cols. 5-6: ll. 35-40; see also FIGS. 5A-5B and col. 8: ll. 1-57) as a function of an audio parameter of the first audio signal generator device (Zhu: FIG. 11: via 1106 and col. 12: ll. 5-28, such as acoustic components configuration, the number of acoustic components or their acoustic parameters), an audio program (that is, the unified experience) associated with the audio generation system (Zhu: FIG. 11: via 1108 and/or 1110-1118; and col. 12: ll. 5-28, for example, whereby the relative position of the devices is inferred from the image), and an audio output (Zhu: FIG. 11: via 1110-1118 and col. 12: ll. 5-28, where single, in-device calibration of the input and output devices is performed, and the acoustic field is analyzed for non-uniform areas) of a second audio signal generator device (Zhu: FIGS. 1-2: a different one of the plurality of devices 102-106) within a defined distance from the first audio signal generator device in a defined area (Zhu FIGS. 6A, 6B, and 7; and cols. 9-10: ll. 5-65; see also FIGS. 16-17); 
wherein generating the first and/or second audio signal comprises generating the signal to produce a customized audio output of a signal generator device within the system that is able to be heard in a defined zone associated with a user (Zhu: col. 8: ll. 20-25; Fig 5B: a user within a defined zone detects an audio and responds thereto) and
transmitting the first audio signal to the first audio signal generator device to facilitate playback of the first audio signal by the first audio signal generator device (Zhu: cols. 2-3: ll. 56-38, where once calibrated correctly, appropriate distribution of responsibilities, region of interaction/output within the group can be calculated and deployed to individual devices in order to create the unified experience; and see FIG. 11).
Zhu fully enables the claimed audio generation system as detailed above, but does not explicitly disclose an embodiment:  “wherein generating the first audio signal comprises generating the first audio signal to produce a customized audio output of the first audio signal generator device that is able to be , and wherein the customized audio output causes the audio output of the second audio signal generator device not to be heard by the first user in the defined zone while the audio output of the second audio signal generator device is able to be heard by the second user outside of the defined zone in the defined area.

In a similar audio generation endeavor, Kim discloses an apparatus for reproducing sound from original source signals, and includes a control means, a first speaker, and a second speaker (Kim: ¶¶4-13; Fig 1: a method for managing sound pressure level differences between zones of acoustic space).  The control means receives first and second original source signals, and controls magnitudes and phases of the received first and second original source signals so that a sound pressure level in a pre-determined zone is higher than a sound pressure level in a zone other than the pre-determined zone, and outputs first and second controlled source signals (Kim:¶13).  The first speaker receives the first controlled source signal and reproduces sound (Kim:¶13). The second speaker receives the second controlled source signal and reproduces sound (Kim:¶13).  The control means receives original source signals, and controls magnitudes and phases of the received original source signals so that the sound pressure level in the pre-determined zone (that is, the audible zone) is higher than the sound pressure level in the zone other than the pre-determined zone (that is, the inaudible zone) to output first and second controlled source signals, and outputs controlled source signals (Kim:¶14).  In essence, Kim’s invention generates an audible zone and an inaudible zone by controlling magnitudes and phases of original source signals so that a sound pressure level in a zone in which the listener using the sound system exists, that is, a zone that is selected as the audible zone, is higher than a sound pressure level in a zone other than the zone, that is, the zone in which the listener does not exist (Kim:¶15; see also ¶¶38-41).

wherein generating the first audio signal (Kim: FIG. 2 and ¶¶77-78, by way of sound system) comprises generating the first audio signal (see FIG. 3: S3 via equation 13; and ¶¶78-87) to produce a customized audio output of the first audio (Id., S4-S5; and see ¶¶50, 68-70, and 75) that is able to be heard in a defined zone (see FIG. 1: the audible zone) of the defined area (see ¶¶50 and 75, the acoustic space) associated with a first user (see ¶¶15, 16, and 98), and is not able to be heard outside of the defined zone (see FIG. 1: the inaudible zone) by a second user listening to the audio output of the second audio signal generator device (see ¶¶15, 16, and 98) in the defined area (see ¶¶50 and 75, the acoustic space); and
transmitting the first audio signal to the first audio signal generator device (see FIG. 3: S3-S4) to produce the customized audio output (see FIG. 3: S5).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Zhu audio generation system by incorporating the Kim method of generating audible and inaudible zones within an acoustic space as it amounts to nothing more than routine experimentation while yielding predictable results.  At least one motivation would have been to ensure that only the person using the sound device can hear the sound from the sound device and to generate private acoustic space (see Kim, ¶98).
Thus Zhu in view of Kim teaches a reasonable interpretation of the instant claims however the Zhu in view of Kim signal generators operate in tandem to produce the audible and inaudible signals rather than in the manner claimed and as such Zhu in view of Kim does not explicitly teach a system, method, etc. wherein generating the first audio signal comprises generating the first audio signal to produce a customized audio output of the first audio signal generator device that is able to be heard in a defined zone of the defined area associated with a first user, and is not able to be heard outside of the defined zone by a second user listening to the audio output of the second audio signal generator device in the , and wherein the customized audio output causes the audio output of the second audio signal generator device not to be heard by the first user in the defined zone while the audio output of the second audio signal generator device is able to be heard by the second user outside of the defined zone in the defined area.

In a related field of endeavor Van teaches a private audio generation system, method, etc. comprising: a processor (Van: Abstract; 15-17: tracking of a head, ears using a processor); operable for generating a first audio signal comprises generating the first audio signal to produce a customized audio output of the first audio signal generator device that is able to be heard in a defined zone of the defined area associated with a first user  , and is not able to be heard outside of the defined zone by a second user (Van: Abstract; ¶ 8, 9, 12; Fig 2a, 2b, 4: provision of a particular signal such as audio from a phone conversation to a first user in a first defined zone such as a seat of a defined area such as an automobile interior etc. in such a way as to render said audio inaudible to a second, etc. user), said second user may listen to the audio output of a second or additional audio signal generator device in the defined area such as to also have a private experience (Van: ¶ 8, 9, 12; Fig 2a, 2b, 4), and wherein the customized audio output causes the audio output of the second audio signal generator device not to be heard by the first user in the defined zone while the audio output of the second audio signal generator device is able to be heard by the second user outside of the defined zone in the defined area (Van: ¶ 8, 9, 12; Fig 2a, 2b, 4: each any of the users may experience a private audio session); and transmitting the first audio signal to the first audio signal generator device to facilitate playback of the first audio signal by the first audio signal generator device to produce the customized audio output (Van: ¶ 8, 9, 12-17; Fig 2a, 2b, 4: each of a plurality of first, second, etc. speakers produces a particular first, second, etc. output). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine aspects of the private audio aspects of the Van system and method with the Zhu in view of Kim 

In re Claim 2, Zhu in view of Kim in view of Van teaches or suggests facilitating the pairing is in response to transmitting a beacon signal to the first audio signal generator device, and further in response to receiving a confirmation signal from the first audio signal generator device in response to the beacon signal (Zhu: col. 4: ll. 24-56, e.g. NFC or Bluetooth); (Van: ¶ 9, 13-15, 17: an ultrasonic beacon couples a user position to a particular audio).

In re Claim 3, Zhu in view of Kim in view of Van teaches or suggests generating the first audio signal is further a function of an acoustic model of the defined area (Zhu col. 3: ll. 4-22 and col. 5: ll. 35-51; see also col. 6: ll. 11-22); (Van: ¶ 9, 13-15, 17: system represents an acoustic space as a function of distance and time delay).

In re Claim 4, Zhu in view of Kim in view of Van teaches or suggests the operations further comprise: generating an interactive acoustic map of the defined area associated to facilitate visualization of an acoustic property of the defined area (Zhu: cols. 5-6: ll. 52-40 and col. 10: ll. 60-65; see also Figure 17 and cols. 14-15: ll. 40-13).

In re Claim 5, Zhu in view of Kim in view of Van teaches or suggests the operations further comprise: adjusting the first audio signal based on feedback determined from an input received in response to generating the interactive acoustic map (Zhu: cols. 5-6: ll. 52-40 and col. 10: ll. 60-65; see also Figure 17 and cols. 14-15: ll. 40-13); (Van: ¶ 28; Fig 4: private audio session delivered to a particular user(s) based on a feedback loop with respect to an acoustic space represented or otherwise mapped as a function of distance and time delay).

In re Claim 6, Zhu in view of Kim in view of Van teaches or suggests the interactive acoustic map of the defined area is an augmented reality interactive map (Zhu: cols. 5-6: ll. 52-40 and col. 10: ll. 60-65; see also Figure 17 and cols. 14-15: ll. 40-13); (Van: ¶ 28; Fig 4: private audio session delivered to a particular user(s) based on a feedback loop with respect to an acoustic space represented or otherwise mapped as a function of distance and time delay).

In re Claim 7, Zhu in view of Kim in view of Van teaches or suggests the operations further comprise: receiving, from the first audio signal generator device, a second audio signal corresponding to the audio output of a second audio signal generator device, wherein the second audio signal is received via a microphone of the first audio signal generator device (Zhu: col. 5: ll. 6-51, whereby the control device could operate to provide input and output devices as a part of the plurality of devices, and therefore receive inputs from or generate outputs to a user).

In re Claim 8, Zhu in view of Kim in view of Van teaches or suggests the operations further comprise: determining a volume of the first audio signal based on the second audio signal (Zhu: Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11); (Kim: ¶ 50, 68-70, 78-87).

In re Claim 9, Zhu in view of Kim in view of Van teaches or suggests operations further comprising: determining a phase of the first audio signal relative to the second audio signal to facilitate an interference with the audio output of the second audio signal generator device (Zhu: Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11; see also Figure 11); (Kim: Abstract; ¶ 26-36, 50, 68-70, 78-87).

In re Claim 10, Zhu in view of Kim in view of Van teaches or suggests the interference is a constructive interference (Zhu: Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11; see also Figure 11); (Kim: Abstract; ¶ 26-36, 50, 59, 68-70, 78-87).

In re Claim 11, Zhu in view of Kim in view of Van teaches or suggests the interference is a destructive interference (Zhu: Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11; see also Figure 11); (Kim: Abstract; ¶ 26-36, 50, 59, 68-70, 78-87).

Claims 18-20 essentially recite the same limitations as claims 1 and 3-5, and are rejected for similar reasons.  Therefore, Zhu in view of Kim in view of Van makes obvious all limitations of the claims.

Claims 21-26 essentially recite the same limitations as claims 1-6 and are rejected for similar reasons.  Therefore, Zhu in view of Kim in view of Van makes obvious all limitations of the claims.
Response to Arguments

claims and remarks, filed 11/18/21, with respect to the rejection(s) of claim(s) 1-11, 18-26 under 35 USC 103 over Zhu in view of Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu, Kim and Van.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654